Exhibit 99.2 2007 Monthly Financial Data on Consolidated Resources Health Care Fund II – Mayfair Village, Ltd. (unaudited and in U.S. Dollars other thanretirement unitsdata) Description January February March April May June Retirement Units 84 84 84 83 85 86 Revenue Routine Revenue 193,705 191,346 190,122 195,935 203,721 200,956 Ancillary Revenue 871 795 940 1,116 1,021 - Other Operating Revenue 23,930 20,739 20,816 19,162 18,492 18,725 Gross Revenue 218,506 212,880 211,878 216,213 223,234 219,681 Total Deductions from Revenue 6,131 2,818 2,912- 2,280 1,166 - Net Revenue 212,375 210,062 214,790 213,933 222,068 219,681 Operating Expenses Salaries & Related Taxes 47,982 42,141 50,274 41,463 47,445 44,454 Benefits 3,149 3,633 3,690 3,162 3,155 3,489 Admin Comp 5,275 5,282 15,342 7,380 6,337 5,509 Supplies 2,760 3,039 4,273 2,907 2,579 2,941 R&M 335 - 2,240 1,238 1,385 3,884 Contract Services 37,918 43,332 41,786 37,026 40,159 39,745 Workers Comp 1,000 1,000 1,000 1,000 1,000 1,000 Prop/Liab Insurance 3,358 3,358 3,700 3,471 3,471 3,471 Taxes 8,497 8,242 8,286 8,343 8,252 8,209 Other Expenses 13,740 19,953 18,779 15,358 14,112 21,806 Non-Operating Expenses Management Fees 10,619 10,444 10,592 10,908 11,098 10,985 Depreciation and Amort. 19,250 19,449 19,349 19,349 19,349 19,349 Interest Expense 13,124 13,080 13,037 12,993 12,949 12,905 Rent & Lease Expense 100 100- Pre Tax Profit 45,268 37,209 22,442 49,335 50,777 41,934
